DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims filed 08/12/2021 have been acknowledged and are pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting 
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claim(s) 1-20 of the instant application is rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11,106,460. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application discloses a broader version for software change tracking and analysis.  The related application performs similar operations such as the inclusion of multiple determinations based on plurality of complexities that were determined for different code blocks, and the generation of reports based on said determinations.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in Applicant’s Specifications. Thus, one of ordinary skill in the art would recognize that the limitation differences are obvious variations of the invention defined in the claim of instant application: 17/400,469. Consequently, claims 1-20 are provisionally/non-provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims stated in the rejection above.  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim(s) 1-7, 9-18 and 20 are rejected under the first inventor to file provisions of the AIA  35 U.S.C. 103 (a) as being unpatentable over the combination of Fanning et al. (Patent No. US 8,627,287 B2; hereinafter referred to as Fanning), in view of Guenther et al. (Patent No. US 10,853,231 B2; hereinafter referred to as Guenther).
As per claim 1, Fanning discloses a system, comprising: one or more processors; and one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors (See Fig. 15), cause the one or more processors to:
identify a first version of a software code block; identify a second version of the software code block (See column 3, line 54 – complexity determination for code segments ; determine a change in a complexity metric value between the first version of the software code block and the second version of the software code block (See column 9, lines 56-65 – determines change between versions); and recommend modification, based at least in part on a change in the complexity metric value, to a resource associated with the software team (See column 16, line 55-65 – recommends modifications based on complexity changes to a team).
Although Fanning discloses the provision of recommendations based on complexity measurements; Fanning does not explicitly states the association of code with a team - identify that the software code block is associated with a software team.
Guenther discloses a project development environment, in which segments of code can be associated to a specific team, to provide quality modifications to said code - identify that the software code block is associated with a software team (See column 9, lines 17-28 – developers/team assigned to segments of code).
Fanning and Guenther are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Fanning’s cyclomatic complexity determination for segments of code; and combine it Guenther’s code analysis and team assignment; thus, the combination allows the analysis, identification, and completion of code development projects, while enabling improvement of code quality by assigning higher test coverage levels to modules based on changes in complexity; improving user experience, and tracking developers for resource assignment (See Fanning’s and Guenther’s abstracts).

As per claim 2, Fanning and Guenther disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the computer-executable instructions further cause the one or more processors to: determine one or more differences between the first version of a software code block and the second version of a software code block, wherein the change in the complexity metric value is based at least in part on the one or more differences between the first version of a software code block and the second version of a software code block (See Fanning’s column 3, line 42; also column 8, line 56 – based on versions).

As per claim 3, Fanning and Guenther disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the computer-executable instructions further cause the one or more processors to: determine a first cyclomatic complexity value associated with the first version of the software code block; and determine a second cyclomatic complexity value associated with the second version of the software code block, wherein the change in a complexity metric value is based at least in part on the first cyclomatic complexity value and the second cyclomatic complexity value (See Fanning’s column 3, line 42; also column 8, line 56; and column 9, line 64 – cyclomatic complexity measurements for versions).

As per claim 4, Fanning and Guenther disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the computer-executable instructions further cause the one or more processors to: store the change in complexity metric value in association with an identifier of the second version of the software code block and the software team; and generate a report indicating the change in complexity metric value and indicating the software team (See Fanning’s and Guenther’s Figs. 7 – changes in complexity and indication of software team).

As per claim 5, Fanning and Guenther disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the resource includes at least one of a quality assurance resource or software developer resource (See column 9, line 34 – quality resource).

As per claim 6, Fanning and Guenther disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the computer-executable instructions further cause the one or more processors to: determine a second software code block that is affected by the second version of the software code block; and generate a report indicating the second software code block and indicating the software team (See Fanning’s  column 9, lines 55-65; and Figs. 6-8; also see Guenther’s Fig. 7 – report with segments/blocks of code and Team).

As per claim 7, Fanning and Guenther disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the computer-executable instructions further cause the one or more processors to: determine a second change in complexity value associated with a second software code block, the second software code block associated with the software team; determine, based at least in part on the change in complexity metric value and the second change in complexity metric value, a change in complexity associated with the software team; and generate a report indicating the change in complexity associated with the software team (See Fanning’s column 17, lines 12-23 – based on changes in complexity).

As per claim 9, Fanning and Guenther disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the computer-executable instructions further cause the one or more processors to: determine, based at least in part on a change in one or more arguments of the software code block between the first version and the second version, a number of other software code blocks affected by the second version of the software code block (See Fanning’s column 10, lines 31-39 – tracked data).

Claims 10-11 are essentially the same as claims 1-2 except they set forth the claimed invention as a method and are rejected with the same reasoning as applied hereinabove.

As per claim 12, Fanning and Guenther disclose the method of claim 11 (See claim 11 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising: storing an indication of the one or more differences in association with an identifier of the second version of the software code block (See Guenther’s column 2, lines 6-18 – storing identifiers).

As per claim 13, Fanning and Guenther disclose the method of claim 10 (See claim 10 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising: determining that there is a change in a number of arguments of the second version of the software code block relative to the first version of the software code block; and storing an indication of the change in the number of arguments in association with an identifier of the second version of the software code block (See Fanning’s column 10, lines 31-39 – tracked data).

Claims 14-18 and 20 are essentially the same as claims 3-7 and 9 except they set forth the claimed invention as a method and are rejected with the same reasoning as applied hereinabove.

	Allowable Subject Matter
10.	Claims 8 and 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.  The prior art of record fails to disclose the limitations: "identify a time period over which to determine the change in complexity associated with the software team, wherein to determine the change in complexity associated with the software team comprises determining that the second change in complexity value associated with the second software code block and the change in complexity value associated with the software code block occurred during the time period” as specified by the claim.
	
11.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).
						
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        06/18/2022.